      Case 1:20-cv-00067-LJV-MJR Document 29 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 LATESSA Y. JORDAN,

               Plaintiff,

          v.                                           20-CV-67-LJV-MJR
                                                       DECISION & ORDER
 GREATER BUFFALO UNITED
 ACCOUNTED HEALTHCARE
 NETWORK, 1 et al.,

               Defendants.



      On January 17, 2020, the pro se plaintiff, Latessa Y. Jordan, commenced this

action under Title VII of the Civil Rights Act of 1964 and the New York State Human

Rights Law. Docket Item 1. She also moved for leave to proceed in forma pauperis.

Docket Item 2. On March 13, 2020, Jordan filed an amended complaint. Docket Item 3

(naming additional defendants and adding claims under the Americans with Disabilities

Act). On July 6, 2020, the Court granted her motion to proceed in forma pauperis and

screened her amended complaint. Docket Item 4.

      On September 24, 2020, Jordan filed a second amended complaint. See Docket

Items 17 (mistakenly docketed as the third amended complaint), 18 (supplemental

documents). A week later, the Court screened the second amended complaint. Docket

Item 20 (dismissing some claims; allowing claims against Greater Buffalo United

Accountable Healthcare Network (“GBUAHN”), Raul Vazquez, M.D., Toni Vazquez (“T.


      1 The docket lists the defendant as the “Greater Buffalo United Accounted
Healthcare Network,” but Jordan’s initial complaint, Docket Item 1, and the motion to
dismiss, Docket Item 21, name the “Greater Buffalo United Accountable Network.”
      Case 1:20-cv-00067-LJV-MJR Document 29 Filed 06/14/21 Page 2 of 3




Vazquez”), and Ronald Williams to proceed; and warning that the remaining claims

would be dismissed if Jordan failed to amend the complaint to correct identified

deficiencies).

       On November 16, 2020, defendants GBUAHN, Dr. Vazquez, T. Vazquez, and

Williams moved to dismiss. Docket Item 21. After Jordan failed to respond, the Court

issued an order “to show cause for why the motion to dismiss should not be considered

without a response,” Docket Item 23, and referred the case to United States Magistrate

Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B),

Docket Item 24. On April 20, 2021, Judge Roemer issued a Report and

Recommendation (“R&R”) finding that the defendants' motion should be granted and

that the case should be dismissed. On May 11, 2021, Jordan moved for the

appointment of counsel, Docket Item 28, but she did not object to the R&R. In fact, no

one has objected to the R&R, and the time to do so now has expired. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer's careful, thoughtful, and thorough R&R as well as the



                                            2
      Case 1:20-cv-00067-LJV-MJR Document 29 Filed 06/14/21 Page 3 of 3




submissions to him. Based on that review and the absence of any objections, the Court

accepts and adopts Judge Roemer's recommendation to grant the defendants' motion

and to dismiss this case in its entirety.

         For the reasons stated above and in the R&R, the defendants' motion to dismiss,

Docket Item 21, is GRANTED; the second amended complaint, Docket Item 17, is

dismissed; the plaintiff’s motion for the appointment of counsel, Docket Item 28, is

DENIED as moot; and the Clerk of the Court shall close the file.

         The Court hereby certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith and therefore denies leave to appeal as a poor

person. Coppedge v. United States, 369 U.S. 438 (1962). Jordan must file any notice

of appeal with the Clerk’s Office, United States District Court, Western District of New

York, within 30 days of the date of judgment in this action. Requests to proceed on

appeal as a poor person must be filed with the United States Court of Appeals for the

Second Circuit in accordance with the requirements of Rule 24 of the Federal Rules of

Appellate Procedure.



         SO ORDERED.

Dated:         June 14, 2021
               Buffalo, New York




                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
